JUDGE TERRY
dissenting.
T47 For the reasons stated in my dissent in The Triple Crown at Observatory Village Ass'n, Inc., v. Vill. Homes of Colo., Inc., 2013 COA 144, - P.3d -, 2013 WL 5761028, I believe that the division should not have- and indeed, was precluded from-accepting the petition for interlocutory review of this case under CAR. 4.2. See § 18-4-104.5, C.R.S.2018. Given my previously stated views, I do not believe it is proper for me to opine on the merits of this appeal, and I do not do so.